
	
		III
		112th CONGRESS
		1st Session
		S. RES. 221
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2011
			Mr. Wicker (for himself,
			 Ms. Landrieu, Mr. Cochran, Mr.
			 Levin, Mr. Lugar,
			 Mr. Nelson of Florida,
			 Mrs. Gillibrand,
			 Mr. Brown of Ohio,
			 Mr. Lautenberg, Mrs. Hagan, Ms.
			 Murkowski, Ms. Stabenow, and
			 Ms. Cantwell) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating Kappa Alpha Psi Fraternity,
		  Inc., on reaching the historic milestone of 100 years of serving local and
		  international communities, maintaining a commitment to the betterment of
		  mankind, and enriching the lives of collegiate men throughout the United
		  States.
	
	
		Whereas Kappa Alpha Psi Fraternity, Inc., was founded on
			 January 5, 1911, at Indiana University in Bloomington, Indiana, by Elder Watson
			 Diggs, John Milton Lee, Byron K. Armstrong, Guy Levis Grant, Ezra D. Alexander,
			 Henry T. Asher, Marcus P. Blakemore, Paul W. Caine, Edward G. Irvin, and George
			 W. Edmonds;
		Whereas the founders of Kappa Alpha Psi were God-fearing,
			 high-achieving, serious-minded young men who possessed the imagination,
			 ambition, courage, and determination to defy custom and cultural challenges in
			 pursuit of college educations and careers during a period in United States
			 history in which such opportunities were not broadly available to
			 African-Americans;
		Whereas since its founding Kappa Alpha Psi has stressed
			 high ideals and the importance of achievement in every field of human endeavor
			 by instilling in African-American youth the noble aspiration of serving others
			 and by training its members to positively influence their communities and
			 society;
		Whereas Kappa Alpha Psi membership has grown to include
			 more than 150,000 college-educated men, with undergraduate chapters located on
			 more than 360 college and university campuses and with alumni chapters located
			 in more than 340 cities in the United States and in 5 foreign countries;
		Whereas Kappa Alpha Psi hosts a biennial Undergraduate
			 Leadership Institute, a comprehensive training- and skills-enhancement program
			 for the top student leaders of Kappa Alpha Psi, to inspire them to become
			 positive role models and to serve the good of society;
		Whereas Kappa Alpha Psi partners with Habitat for Humanity
			 and assists in building homes for local families in conjunction with each of
			 its biennial national conventions;
		Whereas Kappa Alpha Psi partners with St. Jude Children's
			 Research Hospital, based in Memphis, Tennessee, and, with the help of local
			 communities and churches, has raised more than $1,000,000 for the continuation
			 of the mission of that hospital;
		Whereas Kappa Alpha Psi designated St. Jude Children's
			 Research Hospital as the primary benefactor of its national fundraising
			 efforts;
		Whereas Kappa Alpha Psi sponsors Kappas on Capitol Hill, a
			 4-day conference in Washington, District of Columbia, that seeks to increase
			 member awareness of the political process through workshops, seminars, and
			 lectures, and that seeks to inform its members of the importance of the
			 political process in bettering society;
		Whereas Kappa Alpha Psi emphasizes financial literacy in
			 its community-based outreach by partnering with the National Association of
			 Bankruptcy Trustees, the National Foundation for Credit Counseling, and the
			 National Pan-Hellenic Council to implement 2 major programs, Credit Abuse
			 Resistance Education and Greeks Learning to Avoid Debt;
		Whereas Kappa Alpha Psi, through its Kappa League and
			 National Guide Right programs, matches thousands of at-risk youths throughout
			 the United States with role models and mentors that encourage the youths to
			 positively contribute to and become leaders in their communities;
		Whereas, since 1990, the Kappa Alpha Psi Kappa Scholarship
			 Fund has provided scholarship grants to more than 10,000 high school graduates
			 to assist in furthering their education and has encouraged its undergraduate
			 and alumni chapters to support similar endeavors to broaden the ability of
			 economically disadvantaged youth to aspire to obtain a college
			 education;
		Whereas the oldest formal program of Kappa Alpha Psi, the
			 Holiday Food Drive, provides food, clothing, and toys to thousands of low
			 income individuals in many metropolitan and rural communities throughout the
			 United States;
		Whereas the national theme of Kappa Alpha Psi, One
			 Kappa, Creating Inspiration: A Call to Service, has mobilized Kappa
			 Alpha Psi members across the United States who are leaders in business,
			 education, government, the humanities, arts and entertainment, science, and
			 medicine to become better servant leaders for their families and communities,
			 the United States, and the fraternity at large;
		Whereas Kappa Alpha Psi partners with the United Negro
			 College Fund, the National Association for the Advancement of Colored People,
			 and the National Urban League;
		Whereas Kappa Alpha Psi supports the National Education
			 Association, the National Association of State Boards of Education, the
			 Association of Fraternity/Sorority Advisors, the North-American Interfraternity
			 Conference, and the National Pan-Hellenic Council; and
		Whereas Kappa Alpha Psi Fraternity will hold its
			 Centennial Celebration at its 80th Grand Chapter Meeting in Indianapolis,
			 Indiana, July 5, 2011, through July 10, 2011: Now, therefore, be it
		
	
		That the Senate congratulates Kappa Alpha
			 Psi Fraternity, Inc., on 100 years of serving local communities and enriching
			 the lives of collegiate men throughout the United States.
		
